Knowlton, J.
If the defendant’s objections to the warrant could have availed her if made at the time of the arraignment in the district court, which we do not intimate, they were waived by her failure to make them there, and her motion to dismiss, filed in the Superior Court, came too late. Commonwealth v. Wolcott, 110 Mass. 67. Commonwealth v. Hart, 123 Mass. 416. Commonwealth v. Wait, 131 Mass. 417. Pub. Sts. c. 214, § 25.
The complaint appears to have been properly received by the special justice, and it was proper for him to issue the warrant. “ A justice or special justice may receive complaints and issue warrants, when the court is not in session.” Pub. Sts. c. 154, § 22. It is to be presumed that the magistrate acted within the authority given him by the statute, and that the court was not in session. Hyde v. Malley, 121 Mass. 388. Commonwealth v. Brusie, 145 Mass. 117.
His official character is sufficiently shown by the complaint, which describes him as “ Special Justice of the District Court of Hampshire,” and by the words “ Special Justice ” appended to his signature to the jurat. Commonwealth v. Maguire, 11 Gray, 459. All the questions raised by the defendant are. covered by previous adjudications of this court.

Exceptions overruled,.